
	
		II
		Calendar No. 606
		110th CONGRESS
		2d Session
		S. 2721
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Alexander introduced
			 the following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Immigration and Nationality Act to prescribe
		  the binding oath or affirmation of renunciation and allegiance required to be
		  naturalized as a citizen of the United States, to encourage and support the
		  efforts of prospective citizens of the United States to become citizens, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Strengthening American
			 Citizenship Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Learning English
					Sec. 101. English fluency.
					Sec. 102. Savings provision.
					TITLE II—Education about the American way of life
					Sec. 201. American citizenship grant program.
					Sec. 202. Funding for the Office of Citizenship.
					Sec. 203. Restriction on use of funds.
					Sec. 204. Reporting requirement.
					TITLE III—Codifying the oath of allegiance
					Sec. 301. Oath or affirmation of renunciation and
				allegiance.
					TITLE IV—Celebrating new citizens
					Sec. 401. Establishment of new citizens award
				program.
					Sec. 402. Naturalization ceremonies.
				
			2.DefinitionsIn this Act:
			(1)Oath of
			 allegianceThe term Oath of Allegiance means the
			 binding oath (or affirmation) of allegiance required to be naturalized as a
			 citizen of the United States, as prescribed in subsection (e) of section 337 of
			 the Immigration and Nationality Act (8 U.S.C. 1448(e)), as added by section
			 301(a)(2).
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Homeland Security.
			ILearning English
			101.English
			 fluency
				(a)Education
			 grants
					(1)EstablishmentThe
			 Chief of the Office of Citizenship of the Department of Homeland Security
			 (referred to in this subsection as the Chief) shall establish a
			 grant program to provide grants in an amount not to exceed $500 to assist
			 lawful permanent residents of the United States who declare an intent to apply
			 for citizenship in the United States to meet the requirements under section 312
			 of the Immigration and Nationality Act (8 U.S.C. 1423).
					(2)Use of
			 fundsGrant funds awarded under this subsection shall be paid
			 directly to an accredited institution of higher education or other qualified
			 educational institution (as determined by the Chief) for tuition, fees, books,
			 and other educational resources required by a course on the English language in
			 which the lawful permanent resident is enrolled.
					(3)ApplicationA
			 lawful permanent resident desiring a grant under this subsection shall submit
			 an application to the Chief at such time, in such manner, and accompanied by
			 such information as the Chief may reasonably require.
					(4)PriorityIf
			 insufficient funds are available to award grants to all qualified applicants,
			 the Chief shall give priority based on the financial need of the
			 applicants.
					(5)NoticeThe
			 Secretary, upon relevant registration of a lawful permanent resident with the
			 Department of Homeland Security, shall notify such lawful permanent resident of
			 the availability of grants under this subsection for lawful permanent residents
			 who declare an intent to apply for United States citizenship.
					(b)Faster
			 citizenship for English fluencySection 316 of the Immigration
			 and Nationality Act (8 U.S.C. 1427) is amended by adding at the end the
			 following:
					
						(g)A lawful
				permanent resident of the United States who demonstrates English fluency, in
				accordance with regulations prescribed by the Secretary of Homeland Security,
				in consultation with the Secretary of State, will satisfy the residency
				requirement under subsection (a) upon the completion of 4 years of continuous
				legal residency in the United
				States.
						.
				102.Savings
			 provisionNothing in this Act
			 shall be construed to—
				(1)modify the English language requirements
			 for naturalization under section 312(a)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1423(a)(1)); or
				(2)influence the
			 naturalization test redesign process of the Office of Citizenship of the United
			 States Citizenship and Immigration Services (except for the requirement under
			 section 301(b)).
				IIEducation about
			 the American way of life
			201.American citizenship
			 grant program
				(a)In
			 generalThe Secretary shall
			 establish a competitive grant program to provide financial assistance
			 for—
					(1)efforts by entities (including veterans and
			 patriotic organizations) certified by the Office of Citizenship of the
			 Department of Homeland Security to promote the patriotic integration of
			 prospective citizens into the American way of life by providing civics,
			 history, and English as a second language courses, with a specific emphasis on
			 attachment to principles of the Constitution of the United States, the heroes
			 of American history (including military heroes), and the meaning of the Oath of
			 Allegiance; and
					(2)other activities approved by the Secretary
			 to promote the patriotic integration of prospective citizens and the
			 implementation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.),
			 including grants—
						(A)to promote an understanding of the form of
			 government and history of the United States; and
						(B)to promote an attachment to the principles
			 of the Constitution of the United States and the well being and happiness of
			 the people of the United States.
						(b)Acceptance of
			 giftsThe Secretary may
			 accept and use gifts from the United States Citizenship Foundation, established
			 under section 202(a), for grants under this section.
				(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
				202.Funding for the
			 Office of Citizenship
				(a)AuthorizationThe Secretary, acting through the Director
			 of the Bureau of Citizenship and Immigration Services, is authorized to
			 establish the United States Citizenship Foundation (referred to in this section
			 as the Foundation), an organization duly incorporated in the
			 District of Columbia, exclusively for charitable and educational purposes to
			 support the functions of the Office of Citizenship, which shall include the
			 patriotic integration of prospective citizens into—
					(1)American common values and traditions,
			 including an understanding of the history of the United States and the
			 principles of the Constitution of the United States; and
					(2)civic traditions of the United States,
			 including the Pledge of Allegiance, respect for the flag of the United States,
			 and voting in public elections.
					(b)Dedicated
			 funding
					(1)In
			 generalNot less than 1.5 percent of the funds made available to
			 the Bureau of Citizenship and Immigration Services (including fees and
			 appropriated funds) shall be dedicated to the functions of the Office of
			 Citizenship, which shall include the patriotic integration of prospective
			 citizens into—
						(A)American common values and traditions,
			 including an understanding of American history and the principles of the
			 Constitution of the United States; and
						(B)civic traditions of the United States,
			 including the Pledge of Allegiance, respect for the flag of the United States,
			 and voting in public elections.
						(2)Sense of
			 congressIt is the sense of Congress that dedicating increased
			 funds to the Office of Citizenship should not result in an increase in fees
			 charged by the Bureau of Citizenship and Immigration Services.
					(c)Gifts
					(1)To
			 foundationThe Foundation may
			 solicit, accept, and make gifts of money and other property in accordance with
			 section 501(c)(3) of the Internal Revenue Code of 1986.
					(2)From
			 foundationThe Office of
			 Citizenship may accept gifts from the Foundation to support the functions of
			 the Office.
					(d)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 mission of the Office of Citizenship, including the patriotic integration of
			 prospective citizens into—
					(1)American common values and traditions,
			 including an understanding of American history and the principles of the
			 Constitution of the United States; and
					(2)civic traditions of the United States,
			 including the Pledge of Allegiance, respect for the flag of the United States,
			 and voting in public elections.
					203.Restriction on
			 use of fundsAmounts
			 appropriated to carry out a program under this title may not be used to
			 organize individuals for the purpose of political activism or advocacy.
			204.Reporting
			 requirementThe Chief of the
			 Office of Citizenship shall submit to the Committee on Health, Education,
			 Labor, and Pensions and the Committee on the Judiciary of the Senate, and the
			 Committee on Education and the Workforce and the Committee on the Judiciary of
			 the House of Representatives, an annual report that contains—
				(1)a list of the
			 entities that have received funds from the Office of Citizenship during the
			 reporting period under this title and the amount of funding received by each
			 such entity;
				(2)an evaluation of
			 the extent to which grants received under this title and title I successfully
			 promoted an understanding of—
					(A)the English
			 language; and
					(B)American history
			 and government, including the heroes of American history, the meaning of the
			 Oath of Allegiance, and an attachment to the principles of the Constitution of
			 the United States; and
					(3)information about
			 the number of lawful permanent residents who were able to achieve the knowledge
			 described under paragraph (2) as a result of the grants provided under this
			 title and title I.
				IIICodifying the
			 oath of allegiance
			301.Oath or affirmation
			 of renunciation and allegiance
				(a)Revision of
			 oathSection 337 of the
			 Immigration and Nationality Act (8 U.S.C. 1448) is amended—
					(1)in subsection (a),
			 by striking under section 310(b) an oath and all that follows
			 through personal moral code. and inserting under section
			 310(b), the oath (or affirmation) of allegiance prescribed in subsection
			 (e).; and
					(2)by adding at the
			 end the following:
						
							(e)(1)Subject to paragraphs
				(2) and (3), the oath (or affirmation) of allegiance prescribed in this
				subsection is as follows: I take this oath solemnly, freely, and without
				any mental reservation. I absolutely and entirely renounce all allegiance to
				any foreign state or power of which I have been a subject or citizen. My
				fidelity and allegiance from this day forward are to the United States of
				America. I will bear true faith and allegiance to the Constitution and laws of
				the United States, and will support and defend them against all enemies,
				foreign and domestic. I will bear arms, or perform noncombatant military or
				civilian service, on behalf of the United States when required by law. This I
				do solemnly swear, so help me God..
								(2)If a person, by reason of religious
				training and belief (or individual interpretation thereof) or for other reasons
				of good conscience, cannot take the oath prescribed in paragraph (1)—
									(A)with the term oath
				included, the term affirmation shall be substituted for the term
				oath; and
									(B)with the phrase so help me
				God included, the phrase so help me God shall be
				omitted.
									(3)If a person shows by clear and convincing
				evidence to the satisfaction of the Attorney General that such person, by
				reason of religious training and belief, cannot take the oath prescribed in
				paragraph (1)—
									(A)because such person is opposed to the
				bearing of arms in the Armed Forces of the United States, the words bear
				arms, or shall be omitted; and
									(B)because such person is opposed to any
				type of service in the Armed Forces of the United States, the words bear
				arms, or and noncombatant military or shall be
				omitted.
									(4)As used in this subsection, the term
				religious training and belief—
									(A)means a belief of an individual in
				relation to a Supreme Being involving duties superior to those arising from any
				human relation; and
									(B)does not include essentially
				political, sociological, or philosophical views or a merely personal moral
				code.
									(5)Any reference in this title to
				oath or oath of allegiance under this section
				shall be deemed to refer to the oath (or affirmation) of allegiance prescribed
				under this
				subsection.
								.
					(b)History and
			 government testThe Secretary shall incorporate a knowledge and
			 understanding of the meaning of the Oath of Allegiance into the history and
			 government test given to applicants for citizenship.
				(c)Notice to
			 foreign embassiesUpon the naturalization of a new citizen, the
			 Secretary, in cooperation with the Secretary of State, shall notify the embassy
			 of the country of which the new citizen was a citizen or subject that such
			 citizen has—
					(1)renounced
			 allegiance to that foreign country; and
					(2)sworn allegiance
			 to the United States.
					(d)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 6 months after the date of
			 the enactment of this Act.
				IVCelebrating new
			 citizens
			401.Establishment
			 of new citizens award program
				(a)EstablishmentThere
			 is established a new citizens award program to recognize citizens who—
					(1)have made an
			 outstanding contribution to the United States; and
					(2)are naturalized
			 during the 10-year period ending on the date of such recognition.
					(b)Presentation
			 authorized
					(1)In
			 generalThe President is authorized to present a medal, in
			 recognition of outstanding contributions to the United States, to citizens
			 described in subsection (a).
					(2)Maximum number
			 of awardsNot more than 10 citizens may receive a medal under
			 this section in any calendar year.
					(c)Design and
			 strikingThe Secretary of the Treasury shall strike a medal with
			 suitable emblems, devices, and inscriptions, to be determined by the
			 President.
				(d)National
			 medalsThe medals struck pursuant to this section are national
			 medals for purposes of chapter 51 of title 31, United States Code.
				402.Naturalization
			 ceremonies
				(a)In
			 generalThe Secretary, in
			 consultation with the Director of the National Park Service, the Archivist of
			 the United States, and other appropriate Federal officials, shall develop and
			 implement a strategy to enhance the public awareness of naturalization
			 ceremonies.
				(b)VenuesIn
			 developing the strategy under this section, the Secretary shall consider the
			 use of outstanding and historic locations as venues for select naturalization
			 ceremonies.
				(c)Reporting
			 requirementThe Secretary
			 shall annually submit a report to Congress that contains—
					(1)the content of the strategy developed under
			 this section; and
					(2)the progress made towards the
			 implementation of such strategy.
					
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
